Exhibit 10.2


 
2009 INX Named Executive Compensation Plan


 
This document sets forth the executive compensation plan for 2009 for the three
top executives of INX:  Jim Long, Mark Hilz and Brian Fontana (the "Named
Executives").
 
Prior to 2009 the executives were paid a salary and a Quarterly Cash Bonus, and
from time to time received certain equity grants.  There are substantial changes
to the compensation plan for 2009 as set forth herein.
 
For 2009 the executive compensation will consist of five components, base
salary, equity compensation, a Quarterly Cash Bonus, an annual bonus based on
operating income and a bonus related to the performance of any acquisitions
closed in 2009.  The acquisition bonus actually will span two years following
any acquisitions closed during 2009.
 
1.  Base Salary.
 
For 2009 the salary levels were left unchanged as compared to 2008 levels due to
the current negative economic environment.
 
2.  Equity Compensation.
 
The Company is making a somewhat larger grant of equity for 2009 than for prior
years, and as compared to what it is  likely to grant in future years in terms
of the quantity of shares.  This grant is being done in part because of the fact
that the Company is not providing any salary increase, and is decreasing the
percentage of the quarterly cash bonus in the prior year,  and to  provide an
increased financial incentive to the executive team to improve shareholder value
in the difficult economic and market conditions.
 
The Company is granting a total of 176,000 restricted shares of INX common stock
in total to the three Named Executives as set forth below.
 

 
Shares
Jim Long
50,000
Mark Hilz
72,500
Brian Fontana
53,500

 

A portion of the grant to Hilz and Fontana, (12,500 shares for Hilz and 13,500
shares for Fontana), or 26,000 in total, will vest immediately and will have a
restriction on sale for a period of one year following the grant.  The balance
of the shares will vest ratably over five years, with 1/5 vesting upon the
anniversary date of the grant each year.
 
3.  Quarterly Cash Bonus.
 
As in prior year plans, the compensation plans for the Named Executive Officers
for 2009 included a quarterly bonus, payable in cash, calculated as a percentage
of base salary, and determined based upon financial performance of the Company
as compared to a target set forth by the Compensation Committee (the "Quarterly
Cash Bonus"). In order reduce the Quarterly Cash Bonus as compared to the plan
that was utilized prior to 2009, which will be compensated by two new potential
bonuses as set forth below, the Company is reducing the total pay-out of the
Quarterly Cash Bonus for 2009 as compared to prior year levels.
 
The prior bonus plan paid a Quarterly Cash Bonus ranging from 0% of quarterly
salary to as high as 90% of quarterly salary based upon attainment of financial
goals.  For 2009 the Quarterly Cash Bonus can range from zero percent of
quarterly salary to as high as 50% of quarterly salary based upon actual
financial results as compared to the target set forth by the Compensation
Committee.
 
The plan for 2009 will be based upon "Adjusted Operating Income", which is
defined for these purposes as Operating Income, calculated in accordance with
GAAP, minus two non-cash normal recurring expenses, 123R equity-based
compensation and depreciation/amortization.
 
The Quarterly Cash Bonus will be calculated based upon a two-quarter rolling
average of actual results compared to a two quarter rolling average of the
target set by the compensation committee.
 

--------------------------------------------------------------------------------


For 2009, the "target" is a percentage amount equal to the annualized ratio of a
two-quarter rolling average of Adjusted Operating Income divided by "Operating
Capital" used in the operations of the business during the two quarter
period.  "Operating Capital" is defined as the average capital used in the
operations of the business during the period, using the average at the beginning
and end of each quarterly period, and being defined as total stockholder's
equity, plus debt, minus cash.  The resultant ratio is multiplied by four to
"annualize" the result of the rolling two-quarter result.  By way of example, if
the average Adjusted Operating Income for a particular two-quarter rolling
average was $1,000,000, and average stockholder's equity, debt and cash for such
two-quarter period was $20,000,000, $100,000 and $10,000,000, respectively, then
the annualized "Adjusted Operating Return on Operating Capital" would be 39.6%
($1,000,000 / $10,100,000 * 4).  The Quarterly Cash Bonus earned in this example
would be 31% of the quarterly salary of the three Named Executives.
 
The Quarterly Cash Bonus can range between zero and 50% of quarterly
salary  When setting the matrix for determination of the Quarterly Cash Bonus
for 2009, the Compensation Committee considered the impact of the current
constrained economic conditions.
 
For the four quarters of 2009, with the bonus for each quarter being based upon
the average of the actual 2009 quarter and the immediately preceding quarter,
the bonus amount will be the percentage of quarterly salary set forth in the
table below.
 

   
Bonus As A
Adjusted Operating
 
Percentage Of
Return On Operating Capital
 
Quarterly Salary
         
0%
-
10%
 
0%
10%
-
12%
 
2%
12%
-
14%
 
3%
14%
-
16%
 
5%
16%
-
18%
 
6%
18%
-
20%
 
7%
20%
-
22%
 
9%
22%
-
24%
 
11%
24%
-
26%
 
13%
26%
-
28%
 
15%
28%
-
30%
 
17%
30%
-
32%
 
19%
32%
-
34%
 
22%
34%
-
36%
 
25%
36%
-
38%
 
27%
38%
-
40%
 
31%
40%
-
42%
 
34%
42%
-
44%
 
38%
44%
-
46%
 
42%
46%
-
48%
 
46%
48%
-
50%
 
49%
>
-
50%
 
50%

 
4.  Annual Operating Income Bonus:
 
For 2009 we are introducing a new additional bonus, the "Annual Operating Income
Bonus".  This bonus is intended to provide a financial motivation to the Named
Executives to maximize operating income, as well as the ratio of operating
income to Operating Capital (as defined above).
 

--------------------------------------------------------------------------------


This bonus will be payable after the completion and reporting of the 2009
financial results and will be payable half in cash at minimum, and up to half in
shares of INX common stock (at the Company's discretion).  Any shares issued as
a part of the bonus will be immediately vested.
 
50% of this bonus pool will be distributed among the three Named Executives in a
pre-determined fixed manner as set forth in the table below.
 
 

 
% of Total
Jim Long
30%
Mark Hilz
40%
Brian Fontana
30%

 
The other 50% of such bonus pool will be payable to the three Named Executives
based upon their contribution to the results, as determined by the compensation
committee immediately prior to the bonus being paid.
 
The percentage of operating income in the bonus pool will be based upon the
average of the four quarters of 2009 Adjusted Operating Return On Operating
Capital utilized for the calculation of the Quarterly Cash Bonus for each of the
2009 quarters.  The actual dollar amount of the bonus pool will be the
percentage of GAAP operating income (adjusted only for extreme unusual non-cash
charges determined solely at the discretion of the Compensation Committee)
associated with the level of Adjusted Operating Return on Operating Capital as
set forth in the table below.
 
Adjusted
 
% of GAAP
Operating Return
 
Operating Income
On Operating Capital
 
In Bonus Pool
         
0%
-
10%
 
3.00%
10%
-
12%
 
3.14%
12%
-
14%
 
3.29%
14%
-
16%
 
3.44%
16%
-
18%
 
3.59%
18%
-
20%
 
3.75%
20%
-
22%
 
3.92%
22%
-
24%
 
4.08%
24%
-
26%
 
4.26%
26%
-
28%
 
4.44%
28%
-
30%
 
4.62%
30%
-
32%
 
4.81%
32%
-
34%
 
5.01%
34%
-
36%
 
5.21%
36%
-
38%
 
5.42%
38%
-
40%
 
5.63%
40%
-
42%
 
5.85%
42%
-
44%
 
6.08%
44%
-
46%
 
6.31%
46%
-
48%
 
6.55%
48%
-
50%
 
6.80%
>
-
50%
 
7.00%



 

--------------------------------------------------------------------------------


5.  Acquisition Bonus:
 
The "Acquisition Bonus" is bonus designed to provide the Named Executives with a
financial incentive to find, negotiate, close, and then effectively integrate
and manage acquisitions.
 
This bonus will be paid in two components, the first component being payable as
soon as practicable following the completion of the financial statements
reflecting the first full twelve months of operations of the subject acquisition
following the closing of the transaction (the "First Year"), and the second
component being payable as soon as practicable following the completion of the
financial statements reflecting the second full twelve months of operations of
the subject acquisition (the "Second Year").
 
This bonus will be paid half in cash at minimum, and up to half in shares of INX
common stock (at the Company's discretion). Any shares issued as a part of the
bonus will be immediately vested.
 
The Acquisition Bonus will be paid to the three Named Executives out of a "bonus
pool" that is based upon the direct operating income, calculated in accordance
with GAAP, generated by the acquired operations in a subject period of time (the
"Acquisition Bonus Pool").
 
 
·
For the First Year, the Acquisition Bonus Pool will be a dollar amount equal to
10% of the operating income attributable by the subject acquisition during the
subject year, excluding any allocation of corporate-level overhead expenses,
over and above a threshold of 8% of the total purchase price (including any
earn-out paid or expected to be paid related to the subject year performance)

 
 
·
For the Second Year, the Acquisition Bonus Pool will be a dollar amount equal to
10% of the operating income attributable by the subject acquisition during the
subject year, excluding any allocation of corporate-level overhead expenses,
over and above a threshold of 12% of the total purchase price (including any
earn-out paid or expected to be paid related to the subject year performance)

 
The Acquisition Bonus will be paid 50% in a fixed, pre-determined manner (the
same split between the executive manager team members as set forth in the table
in the Operating Income Pool Bonus section above.  The other 50% of such bonus
pool will be distributed to the three Named Executives based upon their
contribution to the transaction, as determined by the compensation committee
immediately prior to the payment of the Acquisition Bonus.
 
In order for an executive to receive a distribution of the Acquisition Bonus
Pool for a particular year following a particular acquisition, the executive
must be employed by INX during the entire 12-month period for which such yearly
bonus distribution is being made.
 
 